IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42006

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 791
                                                )
       Plaintiff-Respondent,                    )     Filed: October 30, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
STEVEN CARL PATERSON,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Steven Carl Paterson pled guilty to lewd conduct with a minor under sixteen. Idaho Code
§ 18-1508. The district court sentenced Paterson to a unified sentence of twenty years with three
years determinate. Paterson filed an Idaho Criminal Rule 35 motion, which the district court
denied. Paterson appeals asserting that the district court abused his discretion by denying his
Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Paterson’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Paterson’s Rule 35 motion is affirmed.




                                                2